                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Lisa M. Alkins-Nulty,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00123-MOC-DCK
                                      )
                 vs.                  )
                                      )
     Dental Imaging Technologies      )
             Corporation
        Danaher Corporation
              Kavo Kerr,
             Defendant(s).            )

 DECISION BY COURT. This action comes before the Court on Notice of Acceptance of Offer
of Judgment ;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Notice of Acceptance of Offer of Judgment filed 7/20/2021.

                                               July 23, 2021




     Case 3:20-cv-00123-MOC-DCK Document 46 Filed 07/23/21 Page 1 of 1
